DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 
Status of Claims
Applicant’s amendment filed 08/12/2022 has been entered.  Claims 1-18 are pending and currently under consideration for patentability under 37 CFR 1.104. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the known, correct distance from a selected reference feature of the subject’s throat to the first camera (claims 1, 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the known, correct distance from a selected reference feature of the subject’s throat to the second camera (claims 1, 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the image separation distance (claims 1, 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reference feature known distance (claims 1, 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the relative offset as a reference distance (claims 1, 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all dependent claims thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite inter alia, “a computing device including at least one processor and memory configured to: position a first camera a known, correct distance from a selected reference feature of the subject’s throat to the first camera; position a second camera a known, correct distance from said reference feature of the subject’s throat to the second camera.”  To position is “to put something or someone in a particular place,” (dictionary.cambridge.org).  The claim currently requires the computing device to move/place each of the first and second cameras at a “known, correct distance” from a feature of the subject’s throat.  Applicant indicates support for this limitation can be found “on pages 16 and 18” of the specification.  However, there is not sufficient support in these sections of the specification for the current claim language.  The relevant paragraphs of page 16 recite:
FIGs. 4C and 4D illustrate diagrams showing side views of a left camera 410 and a right camera 412 at a correct camera distance 414 from a plane 408 on which the reference point 300 is located. Because the left camera 410 and the right camera 412 may have different positions, alignment angles, or both, the left camera 410 may have a left camera field of view 416, the right camera 412 may have a right camera field of view 418, and the left camera field of view 416 may be different from the right camera field of view 418 resulting in captured images that are similar but offset in one or more directions. 
 
Because the geometry, dimensions, and placement of the left camera 410 and the right camera 412 within the distal end 114 of the intubating tube 103 are known by design, the offset in pixels for the reference point 300 determined by comparing the two images may serve as verification that the distal end 114 of the intubating tube 103 is positioned at the correct camera distance 414 from the reference point 300 in a throat 110. The computed pixel distance may be correct for a specific camera distance between the distal end 114 of the intubating tube 103 and the reference point 300 on the throat 110. If the intubating tube 103 is inserted too far into the throat 110 of an individual 108, then the distal end 114 of the intubating tube 103 may be closer to the  
reference point 300 than the correct camera distance 414 and the pixel distance determined by comparing the images may increase. If the intubating tube 103 insufficiently inserted, then the distal end 114 of the intubating tube 103 may be farther away from the reference point 300 than the correct camera distance 414 and the pixel distance determined by comparing the images may decrease.

There is nothing on page 16 that teaches that the computing device functions to position the cameras at the correct distance, merely that a correct distance exists.  Page 18 does not remedy the above deficiencies.  There is no disclosure within page 18 of the “correct distance” or of the computing device functioning to position the right and left cameras in any way.  Instead, page 18 discusses the computing device performing calculations in order to measure structures within the images.  Lines 16-19 state, “[k]nowing the height from the image can allow the user to return to the known target point repeatedly and thereby create comparison measurements from one image to the next whether done as a series of images generated by video camera or single still images.”  That is, page 18 explicitly discloses that a user must function to position the first and second cameras, not the computing device.  As such, claim 1 is rejected for being directed to new matter.
Claims 1, 10 and all dependent claims thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite inter alia, “position a first camera a known, correct distance from a selected reference feature of the subject’s throat to the first camera; position a second camera a known, correct distance from said reference feature of the subject’s throat to the second camera.”  Applicant indicates support for this limitation can be found “on pages 16 and 18” of the specification.  However, there is not sufficient support in these sections of the specification for the current claim language.  The relevant paragraphs of page 16 recite:
FIGs. 4C and 4D illustrate diagrams showing side views of a left camera 410 and a right camera 412 at a correct camera distance 414 from a plane 408 on which the reference point 300 is located. Because the left camera 410 and the right camera 412 may have different positions, alignment angles, or both, the left camera 410 may have a left camera field of view 416, the right camera 412 may have a right camera field of view 418, and the left camera field of view 416 may be different from the right camera field of view 418 resulting in captured images that are similar but offset in one or more directions. 
 
Because the geometry, dimensions, and placement of the left camera 410 and the right camera 412 within the distal end 114 of the intubating tube 103 are known by design, the offset in pixels for the reference point 300 determined by comparing the two images may serve as verification that the distal end 114 of the intubating tube 103 is positioned at the correct camera distance 414 from the reference point 300 in a throat 110. The computed pixel distance may be correct for a specific camera distance between the distal end 114 of the intubating tube 103 and the reference point 300 on the throat 110. If the intubating tube 103 is inserted too far into the throat 110 of an individual 108, then the distal end 114 of the intubating tube 103 may be closer to the  
reference point 300 than the correct camera distance 414 and the pixel distance determined by comparing the images may increase. If the intubating tube 103 insufficiently inserted, then the distal end 114 of the intubating tube 103 may be farther away from the reference point 300 than the correct camera distance 414 and the pixel distance determined by comparing the images may decrease.

These paragraphs teach that the correct distance 414 is a single distance between the left 410 and right 412 cameras collectively and a plane 408 on which the reference point 300 is located, not separate correct distances between each of the left 410 and right 412 cameras and the reference point 300 itself.  The claim’s definition of “correct distance” directly contradicts the correct distance 414 set forth in the specification and as such the claim’s definition is new matter.  Claim 10 recites analogous language and is rejected under the same rationale.
Claims 1, 10 and all dependent claims thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites inter alia, “calculate a known distance to said reference feature in each image utilizing the image separation distance, the first camera distance, and the second camera distance,” in lines 17-19.  As set forth below “the first camera distance” and “the second camera distance” lack antecedent basis in the claims and therefore it is unclear what distance exactly is meant by these limitations.  However, based on the claim, the broadest reasonable interpretation is that “the first camera distance” is “a known, correct distance from a selected reference feature of the subject’s throat to the first camera” and “the second camera distance” is “a known, correct distance from a selected reference feature of the subject’s throat to the second camera.”  Therefore this limitation appears to require calculating a distance from the endoscope to the reference feature using the image separation distance, defined as the distance in pixels between the reference feature in the first image and the second image, distance from a selected reference feature of the subject’s throat to the first camera, and distance from a selected reference feature of the subject’s throat to the second camera. However, the only specific discussion of calculations comes on page 18 which teaches in part:
By using the known pixel offsets from comparing the images from each sourced camera in comparison to the overlaid target created by the computing device and the user, the computing device can now create a scaled measurement of structures and bolus inside the pharynx. In an example of implementing this functionality, the computing device can map out the distance between two known points created by the overlay offset with one point coming from each image. The computing device may use these to complete the mathematical application of the Pythagorean Formula that a^2 + b^2 = c^2, where a is from one camera's image and b is from the other camera's image, and c can be the height of the scope tip from the target point that was set by the user and computer.

Therefore the claim language appears to directly contradict the disclosure of page 18.  As such, claim 1 is rejected for being directed to new matter.  Claim 10 recites analogous language and is rejected under the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and all dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “position a first camera a known, correct distance from a selected reference feature of the subject’s throat to the first camera.”  As set forth above, this definition of “correct distance” directly contradicts the correct distance 414 taught in the specification.  As such it is unclear what Applicant considers to be the “correct distance” of the claims, whether this is based on focal length or field of view or another unspecified feature of the left 410 and right 412 cameras.  Therefore, the claim is indefinite as to how a certain distance can be ascertained to be “correct” as required by the claim.
Claim 10 recites, “position a first camera a known, correct distance from a selected reference feature of the subject’s throat to the first camera.”  As set forth above, this definition of “correct distance” directly contradicts the correct distance 414 taught in the specification.  As such it is unclear what Applicant considers to be the “correct distance” of the claims, whether this is based on focal length or field of view or another unspecified feature of the left 410 and right 412 cameras. Therefore, the claim is indefinite as to how a certain distance can be ascertained to be “correct” as required by the claim.
Claim 1 recites the limitation "the image separation distance" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first camera distance" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second camera distance" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the image separation distance" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first camera distance" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second camera distance" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites inter alia, “calculate a known distance to said reference feature in each image utilizing the image separation distance, the first camera distance, and the second camera distance,” in lines 17-19.  It is unclear if the “known distance to said reference feature” of lines 17-19 is the same distance as the “known, correct distance from a selected reference feature of the subject’s throat to the [first/second] camera,” recited in  lines 6-9 in the claim or if this is a different distance.  If it is a different distance, it is unclear what the origin point is for this distance (i.e. a distance between said reference feature and what other structure, exactly).  As such the claim is indefinite because one of ordinary skill in the art cannot ascertain what specific distance is required for the “known distance” of lines 17-19.  Claim 10 recites analogous language and is indefinite under the same rationale as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shameli et al. (U.S. 2020/0201022) in view of Lamprecht et al. (U.S. 2007/0156017).
Shameli et al. incorporates U.S. 2014/0364725 to Makower at paragraph [0032].
Lamprecht et al. incorporates U.S. 6,720,988 to Gere et al. at paragraph [0052].
With respect to claim 1, Shameli et al. teaches a system comprising:
an intubating scope (50, intended use) and image capture device (59) comprising a first camera and a second camera (para [0038], see also 60, 61 in FIG. 3) that are each configured to capture one or more images of an interior of a subject's throat (para [0071],[0072] of Makower); and
a computing device including at least one processor and memory (para [0034]) configured to:
position a first camera a known, correct distance from a selected reference feature of the subject’s throat to the first camera (FIG. 4A);
position a second camera a known, correct distance from said reference feature of the subject’s throat to the second camera (FIG. 4A); 
receive, from the first camera, a first image including said reference feature of the subject's throat (202, para [0051]);
receive, from the second camera, a second image including said reference feature of the subject's throat (202, para [0051];
determine the image separation distance, in pixels, between the reference feature in said first image from said first camera and said second image from said second camera (para [0057]);
overlay the first image and the second image utilizing the reference feature known distance in each image such that the positioning of the first and second images with respect to each other identifies the same target point in the respective fields of view of the first and second cameras (para [0057]-[0059]); and
utilizing a spatial relationship between the two fields of view to create a three-dimensional topographic map of all features (para [0059], FIG. 8); and 
present said three-dimensional topographic map to a user on a display device (226, FIG. 8).
While Shameli et al. broadly teaches determining the spatial relationship between the two fields of view from which the images were captured, (para [0059]), Shameli et al. does not specifically teach calculating a reference distance directly between the target point in said first image and the target point in said second image, utilizing said reference distance to create a three-dimensional topographic map of said interior of a subject’s throat.
With respect to claim 1, Lamprecht et al. teaches a system comprising:
a scope (110, FIG. 7) and image capture device (204) comprising a first camera and a second camera (706R,L); and
a computing device (para [0094]) configured to:
position a first camera a known, correct distance from a selected reference feature of the subject’s throat to the first camera (801A, FIG. 8);
position a second camera a known, correct distance from said reference feature of the subject’s throat to the second camera (801A, FIG. 8); 
receive, from the first camera, a first image including a reference feature of the subject's throat (202, para [0051]);
receive, from the second camera, a second image including said reference feature of the subject's throat (202, para [0051]);
determine the image separation distance, in pixels, between the reference feature in said first image from said first camera and said second image from said second camera (horizontal offset, para [0098]);
calculate a known distance to said reference feature in each image utilizing the image separation distance, the first camera distance, and the second camera distance (para [0098]);
calculate a relative offset as a reference distance directly between the target point in said first image and the target point in said second image (para [0101]-[0104]); and
utilize said reference distance to create a three-dimensional topographic map of all measured features (para [0097], [0099], [0106] of Lamprecht et al., FIG. 15 and 16 of Gere et al.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the computing device of Shameli et al. to utilize the steps of calculating a reference distance directly between the target point in said first image and the target point in said second image, utilizing said reference distance to create a three-dimensional topographic map of said interior of a subject’s throat as the means of determining the spatial relationship between the two fields of view from which the images were captured in order to determine the amount of horizontal offset between the left and right images to represent a point in space as points in a stereo pair, such that the left and right images fuse together and the operator O perceives the point as being at the appropriate depth, which in some cases is at the same apparent depth as the object of interest in the stereo pair image (para [0114] of Lamprecht et al.).
With respect to claim 2, Lamprecht et al. teaches the computing device is configured to identify said reference feature (para [0101]) as a known feature of the subject’s throat (once the reference feature is imaged, it becomes known).
With respect to claim 3, Shameli et al. teaches the measure of the other features of the subject’s throat are the length or volume of the other features of the subjects throat or an object in the subject’s throat (para [0063])
With respect to claim 4, Shameli et al. teaches  the computing device is configured to determine a distance between the first and second cameras and the reference feature (para [0049]).
With respect to claim 4, Lamprecht et al. teaches  the computing device is configured to determine a distance between the first and second cameras and the reference feature based on the determined distance and the known distance between the first and second cameras (para [0099]-[0100], [0106]).
With respect to claim 5, Lamprecht et al. teaches the computing device is configured to determine coordinates and distances on the reference map based on pixels of the first and second images (FIG. 9C, para [0105]).
With respect to claim 6, Shameli et al. in view of Lamprecht et al. teaches utilizing said three-dimensional topographic map to determine change in a measure of another feature of the subject's throat or an object in the subject's throat based on said reference distance between the target point in said first image and the target point in said second image (para [0062]-[0064] of Shameli et al.).
With respect to claim 7, Shameli et al. in view of Lamprecht et al. teaches the computing device is configured to generate a three-dimensional topographic surface map (para [0062]-[0064] of Shameli et al.) of a surface area of the subject's pharynx and larynx (intended use, para [0071],[0072] of Makower) based on the first and second images, the known distance between the first and second cameras, and the determined distance between the reference feature in the first image and said reference feature in the second image (para [0099]-[0100], [0106] of Lamprecht et al.).
With respect to claim 8, Shameli et al. teaches the computing device comprises a user interface (FIG. 1, 14,16), and where the computing device is configured to control the user interface to present the three-dimensional topographic measure of each of the features of the subject's throat or an object in the subject's throat (para [0059],[0062]-[0064]).
With respect to claim 9, Shameli et al. the first and second images are captured simultaneously or substantially simultaneously (FIG. 4A for example).
With respect to claim 10, Shameli et al. teaches a method comprising:
using a first camera and a second camera (para [0038], see also 60, 61 in FIG. 3) to capture one or more images of an interior of a subject's throat (para [0071],[0072] of Makower); 
position a first camera a known, correct distance from a selected reference feature of the subject’s throat to the first camera (FIG. 4A);
position a second camera a known, correct distance from said reference feature of the subject’s throat to the second camera (FIG. 4A); 
receiving, from the first camera, a first image including a reference feature of the subject's throat (202, para [0051]);
receiving, from the second camera, a second image including said reference feature of the subject's throat (202, para [0051]);
determine the image separation distance, in pixels, between the reference feature in said first image from said first camera and said second image from said second camera (para [0057]);
utilizing a data processor to overlay the first image and the second image according to the reference feature in each image such that the positioning of the first and second images with respect to each other identifies the same target point in the respective fields of view of the first and second cameras (para [0057]-[0059]); 
utilizing a spatial relationship between the two fields of view to create a three-dimensional topographic map (para [0059], FIG. 8) of said interior of a subject’s throat (para [0071],[0072] of Makower); 
utilizing said three-dimensional topographical map to measure each feature in a subject’s throat (para [0062]-[0064]); and 
presenting the measure of each feature in a subject’s throat (para [0062]-[0064]) on a display accessible to a user (FIG. 1).
While Shameli et al. broadly teaches determining the spatial relationship between the two fields of view from which the images were captured, (para [0059]), Shameli et al. does not specifically teach calculating a reference distance directly between the target point in said first image and the target point in said second image, and utilizing said reference distance to create a three-dimensional topographic map.
With respect to claim 10, Lamprecht et al. teaches a method comprising:
using a first camera and a second camera (706R,L); 
receiving, from the first camera, a first image including a reference feature of the subject's throat (202, para [0051]);
position a first camera a known, correct distance from a selected reference feature of the subject’s throat to the first camera (801A, FIG. 8);
position a second camera a known, correct distance from said reference feature of the subject’s throat to the second camera (801A, FIG. 8); 
receiving, from the second camera, a second image including said reference feature of the subject's throat (202, para [0051]);
determine the image separation distance, in pixels, between the reference feature in said first image from said first camera and said second image from said second camera (horizontal offset, para [0098]);
calculate a known distance to said reference feature in each image utilizing the image separation distance, the first camera distance, and the second camera distance (para [0098]);
calculating a relative offset as a reference distance directly between the target point in said first image and the target point in said second image (para [0101]-[0104]); and
utilize said reference distance to create a three-dimensional topographic map (para [0097], [0099], [0106] of Lamprecht et al., FIG. 15 and 16 of Gere et al.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the computing device of Shameli et al. to utilize the steps of calculating a reference distance directly between the target point in said first image and the target point in said second image, and utilizing said reference distance to create a three-dimensional topographic map as the means of determining the spatial relationship between the two fields of view from which the images were captured in order to determine the amount of horizontal offset between the left and right images to represent a point in space as points in a stereo pair, such that the left and right images fuse together and the operator O perceives the point as being at the appropriate depth, which in some cases is at the same apparent depth as the object of interest in the stereo pair image (para [0114] of Lamprecht et al.).
With respect to claim 11, Lamprecht et al. teaches identifying said reference feature (para [0101]) as a known feature of the subject’s throat (once the reference feature is imaged, it becomes known).
With respect to claim 12, Shameli et al. teaches the measure of the other features of the subject’s throat are the length or volume of the other features of the subjects throat or an object in the subject’s throat (para [0063])
With respect to claim 13, Shameli et al. teaches determining a distance between the first and second cameras and the reference feature (para [0049]).
With respect to claim 13, Lamprecht et al. teaches determining a distance between the first and second cameras and the reference feature based on the determined distance and the known distance between the first and second cameras (para [0099]-[0100], [0106]).
With respect to claim 14, Lamprecht et al. teaches determining coordinates and distances on the reference map based on pixels of the first and second images (FIG. 9C, para [0105]).
With respect to claim 15, Shameli et al. in view of Lamprecht et al. teaches utilizing said three-dimensional topographic map to determine any change in a measure of another feature of the subject's throat or an object in the subject's throat based on said reference distance between the target point in said first image and the target point in said second image (para [0062]-[0064] of Shameli et al.).
With respect to claim 17, Shameli et al. teaches the using a user interface (FIG. 1, 14,16), to present the three-dimensional topographic measure of each of the features of the subject's throat or an object in the subject's throat (para [0059],[0062]-[0064]).
With respect to claim 18, Shameli et al. teaches the first and second images are captured simultaneously or substantially simultaneously (FIG. 4A for example).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shameli et al. (U.S. 2020/0201022) in view of Lamprecht et al. (U.S. 2007/0156017) as applied to claim 10 above and further in view of Eggli et al. (U.S. 2018/0338675).
With respect to claim 16, Shameli et al. in view of Lamprecht et al. teaches generating a three-dimensional topographic surface map (para [0062]-[0064] of Shameli et al.) based on the first and second images, the known distance between the first and second cameras, and the determined distance between the reference feature in the first image and said reference feature in the second image (para [0099]-[0100], [0106] of Lamprecht et al.).
However, Shameli et al. in view of Lamprecht et al. does not teach the three-dimensional topographic surface map is of the surface area of the subject's pharynx and larynx.
With respect to claim 16, Eggli et al. teaches imaging a subject’s pharynx and larynx (para [0040]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Shameli et al. in view of Lamprecht et al. to include visualization of the pharynx and larynx as taught by Eggli et al. in order to provide real-time documentation of the intubation procedure and the region of interest (para [0006] of Eggli et al.).
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.
On page 9 Applicant argues there is no disclosure in Shameli for a measured distance between each camera and a selected reference point in the throat of a subject, Examiner respectfully disagrees.  As set forth above, at least paragraph [0057] of Shameli teaches this limitation.
On page 9 Applicant argues in the instant invention, the cameras may be moved either with reference to one another or with reference to the selected reference point.  Applicant is invited to provide specific citation (page and line number) of the support for this assertion in the specification.
On page 11 Applicant argues that Lamprecht discloses that three points from the end of the endoscopic camera to the surface of the tissue are required to calculate and determine horizonal offset as shown in Paragraph 93 and further argues the disclosure in Paragraphs 97 and 98 also depend upon line of sight from the endoscopic camera to the surface of the tissue as described in the earlier paragraphs.  These arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795